Greenblott and Herlihy, JJ.,
concur in separate memoranda as follows: Greenblott, J. (concurring). While I concur in the result reached by the majority, I disagree with the majority’s holding that prohibition does not here lie. In my view, prohibition is available to review Special Term’s order to determine whether it "exceeded] its authorized powers in a proceeding over which it has jurisdiction” (Matter of State of New York v King, 36 NY2d 59, 62) when it removed the misdemeanor charge for the reason it specified. It is settled that prohibition is "never available merely to correct or prevent trial errors of substantive law or procedure, however grievous” La Rocca v Lane, 37 NY2d 575, 579, cert den 424 US 968). Here, however, Special Term’s order cannot be viewed merely as a trial error of substantive *955law or procedure in a pending criminal action, which, for example, occurred in King (supra [trial court erroneously granted defendants 30 rather than 20 peremptory challenges]) and in Matter of State of New York v Harvey (55 AD2d 716 [trial court order of disclosure]). Rather, its order, if erroneous, may constitute "an unlawful use or abuse of the entire action or proceeding” (Matter of State of New York v King, supra, p 64; see, also, Matter of Dondi v Jones, 40 NY2d 8, 13), and is therefore reviewable by way of prohibition. Although I conclude that Special Term’s order may be reviewed by way of prohibition, in my view the court’s removal of the misdemeanor charge to the Grand Jury for prosecution by indictment constituted a lawful use of its authorized powers, since under People v Skrynski (42 NY2d 218) a defendant charged with a crime carrying a possible term of imprisonment has an absolute right to trial before a law-trained Judge.